DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
establishing communication with the terminal; 
receiving transaction related information from the terminal; 

identifying to the terminal preferred applications for performing the transaction based on the preferred payment card.  
THE LIMITATIONS OF 
establishing communication; 
receiving transaction related information; 
performing a card selection operation using the transaction related information to select a preferred payment card for performing the transaction; and 
identifying preferred applications for performing the transaction based on the preferred payment card; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “terminal” and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “terminal” and “device”, language; “establishing”, “receiving”, “performing”, “performing”, and “identifying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “terminal” and “device”, to perform the “establishing”, “receiving”, “performing”, “performing”, and “identifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “establishing”, “receiving”, “performing”, “performing”, and “identifying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 8 and 16 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-7, 9-15, 17-19 further define the abstract idea that is present in their respective independent claims 1, 8, and 16, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-7, 9-15, 17-19 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-19 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rigby, U.S. Patent Application Publication Number 2014/0025567.
As per claim 1, Rigby explicitly teaches:
establishing communication with the terminal; (Rigby 20140025567 at paras. 33-35) (" FIG. 1, information from the payment device 32 may be provided to access device 34 either directly (e.g. through a contact or contactless interface) or indirectly thorough a user computer or mobile device 36 (e.g. in an e-commerce environment or other indirect transaction) via network 40 (such as the Internet). ")
receiving transaction related information from the terminal; (Rigby 20140025567 at paras. 48-50) ("The merchant computer 22 may then generate an authorization request message that includes the information received from the access device 34 (i.e. information corresponding to the payment device 32) along with additional transaction information (e.g. a transaction amount, merchant specific information, etc.) and at step 302 electronically transmit this information to an acquirer computer 24. ")
performing a card selection operation using the transaction related information to select a preferred payment card for performing the transaction; and (Rigby 20140025567 at paras. 59-65) ("At step 500, an access device, such as access device 402, can receive payment information from a payment device, such as payment device 400, for a transaction. In accordance with an embodiment, the payment device can be a contactless payment device. As described above, the payment information can include a list of application identifiers supported by the payment device and priority information 
identifying to the terminal preferred applications for performing the transaction based on the preferred payment card.  (Rigby at paras. 64-66) ("If the systems environment includes more than a single mutually supported AID, then processing proceeds to 706. At 706, the access device determines whether the consumer's highest priority AID is acceptable to the merchant. This can be determined by, for example, comparing the consumer's highest priority AID against a prioritized list of AIDs for the merchant, and/or by executing a plurality of business to rules to dynamically identify the merchant's preferred AID and comparing the merchant's preferred AID to the consumer's highest priority AID. The prioritized list of AIDs for the merchant can indicate one or more AIDs that are preferred, and assigned a higher priority, and one or more AIDs that are not preferred and are assigned a lower priority. A preferred AID may be any AID the merchant has marked as preferred, or any AID having a priority over a predetermined value. For example, if the merchant's systems environment includes five ranked AIDs, any AID ranked third or better may be considered preferred. Alternative ranking schemes and preferred values are also possible. If the merchant's preferred AID is determined dynamically by executing the plurality of business rules, for example to determine a lowest cost routing option for a particular transaction, then the output AID from the plurality of business rules is the preferred AID. If the consumer's preferred AID is acceptable, then processing continues with the standard contactless transaction flow 720 without involving the consumer, and the highest priority AID is selected at 724 for 
As per claim 2, Rigby explicitly teaches:  wherein the transaction is a contactless transaction.  (Rigby at paras. 62-64) ("The payment device can be a payment card, contactless payment card, a mobile device, or other suitable payment device.")
As per claim 3, Rigby explicitly teaches:  wherein the method is performed according to EMV protocols for entry point for a contactless transaction.  (Rigby at paras. 38-40 and 52-54) ("Where the payment device is a payment card the applications can be stored on an integrated circuit chip embedded in the card; where the payment device is a mobile device or computing device the applications can be stored on a computer readable memory which is accessible to the mobile or computing device either locally (i.e., integrated in the device) or remotely via a cloud or similar service.")
As per claim 4, Rigby explicitly teaches:  wherein in response to a Select PPSE command from the terminal, the user computing device responds with an FCI response indicating that it supports card selection using transaction related information, and wherein the FCI response includes a Data Object List indicating transaction related information required by the user computing device for card selection.  (Rigby at paras. 53-55 and 87-89) ("A list of applications supported by the payment device 400 can be stored in a systems environment 406. For a contact payment device, such as a payment card, the systems environment can be a Payment Systems Environment (PSE); for contactless payment devices, the list of supported applications can be stored in a Proximity Payment Systems Environment (PPSE). The list of supported applications can include, for each listed application, an Application Identifier (AID), an application 
As per claim 5, Rigby explicitly teaches:  
obtaining user account information and transaction related information for a transaction; (Rigby at paras. 57-59 and 65-75) (" At 714, the consumer selects a routing option. This selection can be performed via the payment device (such as payment device 400) or access device (such as access device 402) directly in response to the displayed options discussed above with respect to 712, or via conversation with the merchant. If the consumer does not select the merchant's preferred routing option, processing proceeds to 716. At 716, the list of supported applications in the access device is altered, for this transaction, to include only the consumer's preferred AID. The consumer can then re-present the payment device. With only one shared AID, processing will be similar to that described above with respect to 704. Processing proceeds to the standard contactless transaction flow 720, and at 724 the only mutually supported AID, the consumer's preferred option, is selected for use in the transaction.")
determining a preferred payment card for the transaction based on the user account information and the transaction related information;  (Rigby at paras. 57-59 and 65-75)
obtaining if provided a user preferred payment card from a user interface of the user computing device, and establishing a payment card for performing the transaction; and (Rigby at paras. 57-59 and 65-75)

As per claim 15, Rigby explicitly teaches:  wherein the user computing device is a mobile phone.  (Rigby at paras. 22-24)
Claims 8-11 and 16-19 are substantially similar to claims 1-4, thus, they are rejected on similar grounds.
Claim 12 is substantially similar to claim 5, thus, it is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Rigby, U.S. Patent Application Publication Number 2014/0025567; in view of Ozvat, U.S. Patent Application Publication Number 2014/0114860.
As per claim 6, Rigby does not explicitly teach, however, Ozvat explicitly teaches:  wherein the selection parameters are weightings within a neural network.  (Ozvat 20140114860 at paras. 202-204) (" In some embodiments, neural networks, human or other biological systems and/or third party assistance may be utilized in part or in whole to derive reconciled configuration information.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rigby and Ozvat to provide for improved security and streamlined cost-effective transaction payment processing including support for VEP and AEP services supported by fast, accurate and cost-effective purchaser-transparent systems and methods for merchant boarding in association with a neural network.  (Ozvat at Abstract and paras. 2-15 and 203)
Claim 13 is substantially similar to claim 6, thus, it is rejected on similar grounds.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Rigby, U.S. Patent Application Publication Number 2014/0025567; in view of Theurer, U.S. Patent Application Publication Number 2017/0372301.
As per claim 7, Rigby does not explicitly teach, however, Theurer explicitly teaches:  wherein the transaction related information comprises one or more of transaction amount, day of the week, country code, merchant type and merchant code, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rigby and Theurer to provide a system such that the issuer bank may already have important information about the user that may facilitate the enrollment of the two payment accounts in a virtual wallet (e.g., billing address, PAN number, mother's maiden name, etc.) and/or the creation of a virtual wallet account.  (Theurer at Abstract and paras. 43-50)
Claim 14 is substantially similar to claim 7, thus, it is rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693